DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed August 4, 2022 are acknowledged.
Examiner acknowledges amended claims 1-4 and 6-7.
Examiner acknowledges cancelled claims 5 and 8-18.
Examiner acknowledges newly added claims 19-31.
The rejection of claims 6 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-3 and 6-7 under 35 U.S.C. 102(a)(2) as being anticipated by Briffaud et al., U.S. Pre Grant Publication 2017/0335107 is overcome by Applicant’s amendment.
The rejection of claims 1-3 and 6-18 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hochstetter et al., U.S. Pre Grant Publication 2014/0316063 is overcome by Applicant’s amendment.
The rejection of claims 1-3 and 5-7 under 35 U.S.C. 102(a)(2) as being anticipated by Briffaud et al., U.S. Pre Grant Publication 2017/0037204 is overcome by Applicant’s amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hochstetter et al., U.S. Pre Grant Publication 2014/0316063 is overcome by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 19-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Keestra et al., WO2017/102381.
	Regarding claims 1-2, paragraph 0001 discloses tapes comprising endless fibers and a thermoplastic matrix.  Paragraph 0004 discloses that the tape comprises at least one layer comprising at least 40 volume % of endless fiber in a total amount of the composite; a thermoplastic matrix and a laser absorbing additive. Paragraph 0046 discloses that the thermoplastic matrix can include laser absorbing additives present in the amount of between 0.0001 wt% and 10 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Paragraph 0043 discloses that the endless [continuous] fiber has an aspect ratio of 500.  Paragraph 0044 discloses that the endless fiber can include glass fiber or carbon fiber. Paragraph 0063 discloses a tape comprising 65 wt% of endless glass fibers and a thermoplastic matrix [PA-410].   Paragraph 0046 discloses that the thermoplastic matrix can include laser absorbing additives present in the amount of between 0.0001 wt% and 10 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Keestra is silent to the endless fiber being carbon fibers present in the amount of at least 20 wt% of the composite.  Keestra does discloses that the endless fibers can include carbon fibers or glass fibers.  Additionally, Keestra discloses a tape comprising  65 wt% of glass fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date to simply substitute the glass fibers in the tape of Keestra with carbon fibers as the substitution would yield predictable results as Keestra discloses that the endless fibers can be glass fibers or carbon fibers.  See MPEP 2143.

	Regarding claim 3, paragraph 0011 discloses that the endless fibers are oriented in the longitudinal direction [unidirectional].

	Regarding claim 4, paragraph 0017 discloses that the thickness ranging preferably from 50  to 500 microns.

	Regarding claim 6, paragraph 0020 discloses that the thermoplastic matrix comprises at least one or more polyamides.

	Regarding claim 7, paragraph 0055 discloses that the laser absorbing additive includes carbon black.

	Regarding claim 19, paragraph 0034 discloses that the polyamide is a homopolyamide such as PA-XY [semi-crystalline semi-aromatic polyamide] wherein X is a monomeric unit derived from one type or diamine and Y is a monomeric unit derived from one type of aminoacid.  .  

	Regarding claim 20, paragraph 0019 discloses that the tape is prepared by providing endless fibers being fed into a melt of the thermoplastic matrix and subsequently cooled.  Paragraph 0004 discloses that the thermoplastic matrix can include a laser absorbing additive.  Paragraph 0049 discloses that the composite is solidified.

	Regarding claim 21, paragraph 0019 discloses that the tape is prepared by providing endless fibers being fed into a melt of the thermoplastic matrix and subsequently cooled.  Paragraph 0004 discloses that the thermoplastic matrix can include a laser absorbing additive.  Paragraph 0049 discloses that the composite is solidified. Paragraph 0011 discloses that the endless fibers are oriented in the longitudinal direction [unidirectional].

	Regarding claims 22-24 and 27-29, paragraph 0014 discloses that the tape can comprise two layers.  Paragraph 0004 discloses that the tape comprises at least one layer comprising at least 40 volume % of endless fiber in a total amount of the composite; a thermoplastic matrix and a laser absorbing additive.  Paragraph 0052 discloses consolidating the tape by heat.  Paragraph 0055 discloses wrapping and consolidating the tapes.
 
	Regarding claim 25 and 30, paragraph 0055 discloses that the tapes can be consolidated by laser method.  

	Regarding claim 31, paragraph 0052 discloses a hollow body.

13.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a process for preparing a thermoplastic composite structure as recited in claim 22, further including the step consolidating the first and second pieces by nip-laser welding.  The closest prior art, Keestra et al., WO2017/102381, teaches tapes comprising endless fibers and a thermoplastic matrix.  Paragraph 0004 discloses that the tape comprises at least one layer comprising at least 40 volume % of endless fiber in a total amount of the composite wherein the fibers can include carbon fibers; a thermoplastic matrix and a laser absorbing additive. Paragraph 0046 discloses that the thermoplastic matrix can include laser absorbing additives present in the amount of between 0.0001 wt% and 10 wt%.  Keestra fails to teach further including the step consolidating the first and second pieces by nip-laser welding.


Response to Arguments
14.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant has amended the claims presenting a combination that has not been presented previously.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786